[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________           FILED
                                                    U.S. COURT OF APPEALS
                                 No. 09-12071         ELEVENTH CIRCUIT
                             Non-Argument Calendar        MAY 21, 2010
                           ________________________        JOHN LEY
                                                            CLERK
                    D. C. Docket No. 08-00357-CV-3-LAC-WCS


NYKA O'CONNOR,

                                                               Plaintiff-Appellant,

                                      versus


FDOC,
J. MOORE, et al.,

                                                            Defendants-Appellees.


                           ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          _________________________

                                  (May 21, 2010)



Before EDMONDSON, BIRCH, and BLACK, Circuit Judges.

PER CURIAM:
       Nyka O’Connor, a Florida state prisoner, appeals the district court’s

dismissal of his pro se complaint, brought under 42 U.S.C. § 1983, for failure to

state a claim pursuant to the screening procedures of 28 U.S.C. § 1915(e)(2).

O’Connor raises several issues on appeal, which we address in turn. After review,

we affirm the district court’s dismissal of O’Connor’s complaint.

                                               I.

       O’Connor first contends prison officials violated his Fourteenth Amendment

due process rights by wrongfully considering several overturned or allegedly

invalid disciplinary reports when initially placing him in close management and

thereafter approving of his continued placement in close management. A district

court’s sua sponte dismissal for failure to state a claim under 28 U.S.C.

§ 1915A(b)(1) is reviewed de novo. Leal v. Ga. Dep’t of Corr., 254 F.3d 1276,

1279 (11th Cir. 2001).1

       “In this circuit, a § 1983 claim alleging a denial of procedural due process

requires proof of three elements: (1) a deprivation of a constitutionally-protected

liberty or property interest; (2) state action; and (3) constitutionally-inadequate



       1
         We note that, since O’Connor was not proceeding in forma pauperis in the district court,
his complaint should have been dismissed under 28 U.S.C. § 1915A(b)(1) rather than the
companion statute 28 U.S.C. § 1915(e)(2)(B)(ii). Since O’Connor does not object on appeal,
and since any error resulting therefrom was harmless, we will consider the dismissal as occurring
pursuant to § 1915A(b)(1). See Leal, 254 F.3d at 1279.

                                                2
process.” Grayden v. Rhodes, 345 F.3d 1225, 1232 (11th Cir. 2003) (citing Cryder

v. Oxendine, 24 F.3d 175, 177 (11th Cir.1994)). “The minimum requirements of

due process for prisoners facing disciplinary action . . . are (1) advance written

notice of the charges; (2) a written statement of the reasons for the disciplinary

action taken; and (3) the opportunity to call witnesses and present evidence, when

consistent with institutional safety and correctional goals.” Bass v. Perrin, 170

F.3d 1312, 1318 (11th Cir. 1999). A prisoner placed in close management for non-

disciplinary reasons, however, is merely entitled to “some notice of the charges

against him and an opportunity to present his views.” Shelley v. Dugger, 833 F.2d

1420, 1426 (11th Cir. 1987) (quoting Hewitt v. Helms, 103 S. Ct. 864, 874 (1983)).

Due process also requires that prisoners held in close management be given “some

sort of periodic review of the[ir] confinement.” Id.

      Assuming O’Connor’s placement in close management deprived him of a

protected liberty interest and was disciplinary in nature, O’Connor’s complaint

fails to state a due process claim because it does not allege that he was afforded

constitutionally-inadequate process. O’Connor’s complaint does not allege that

prison officials have failed to provide him with adequate notice, a statement of

reasons for his placement in close management, an opportunity to present

evidence, or periodic review of his status. Moreover, although Florida’s prison



                                           3
regulations are not constitutional mandates, see Magluta v. Samples, 375 F.3d

1269, 1279 n.7 (11th Cir. 2004), O’Connor’s complaint does not even allege that

prison officials violated Florida’s detailed procedural requirements. See Fla.

Admin. Code R. 33-601.800. O’Connor has simply failed to allege he was denied

the ability to meaningfully present his arguments regarding the contested

disciplinary reports to prison officials. The district court therefore did not err by

dismissing O’Connor’s complaint as to his due process claim.

                                           II.

      O’Connor also argues the district court should not have dismissed as

frivolous his fraud claim, which consisted of allegations that certain prison

officials profited by selling bonds with inmates held as collateral. A district

court’s sua sponte dismissal of a complaint or part of a complaint for frivolity

under 28 U.S.C. § 1915A(b)(1) is reviewed for abuse of discretion. Miller v.

Donald, 541 F.3d 1091, 1100 (11th Cir. 2008). “A claim is frivolous if and only

if it lacks an arguable basis either in law or in fact.” Id. (quotation and citations

omitted). Since O’Connor’s fraud claim has no basis in law or fact, the district

court did not abuse its discretion in dismissing the claim as frivolous.

                                           III.




                                            4
       The district court did not err in dismissing O’Connor’s complaint as to his

claims of due process violations and fraud. We reject O’Connor’s remaining

claims and arguments without further discussion.2 Accordingly, we affirm.

       AFFIRMED.




       2
          O’Connor’s remaining arguments on appeal are that the district court erred by:
(1) failing to address his claim for injunctive relief; (2) failing to conduct a de novo review;
(3) denying his motion for reconsideration; and (4) denying his motion to proceed in forma
pauperis on appeal and requiring the payment of the filing fee in the district court.

                                                  5